FILED
                            NOT FOR PUBLICATION                             FEB 22 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



HIDALGO GALICIA-OROZCO,                          No. 10-71338

              Petitioner,                        Agency No. A094-941-919

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted February 21, 2012 **


Before: FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Hidalgo Galicia-Orozco, a native and citizen of Guatemala, petitions for

review of the decision of the Board of Immigration Appeals’ decision dismissing

his appeal from the immigration judge’s denial of his applications for withholding

of removal and relief under the Convention Against Torture.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Petitioner alleges that he fears persecution from gang members because of

his membership in a social group consisting of “victims of criminal street gangs.”

Substantial evidence supports the BIA’s finding that petitioner failed to establish

that he was targeted, or will be targeted, because of his membership in a social

group. See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (“[a]n alien’s

desire to be free from harassment by criminals motivated by theft or random

violence by gang members bears no nexus to a protected ground”); Ramos-Lopez v.

Holder, 563 F.3d 855, 861-62 (9th Cir. 2008) (social group must be sufficiently

particular, and not too broad and diverse). Because petitioner did not establish a

nexus to a protected ground, petitioners’ withholding of removal claim fails. See

INS v. Elias-Zacarias, 502 U.S. 478, 482-83 (1992); Zehatye v. Gonzales, 453 F.3d

1182, 1190 (9th Cir. 2006).

      Substantial evidence supports the agency’s denial of Galicia-Orozco’s CAT

claim because petitioner failed to demonstrate the government would acquiesce in

the gang’s criminal actions, or that it is more likely than not that he will be tortured

if he returns to Guatemala. See Santos-Lemus v. Mukasey, 542 F.3d 738, 748 (9th

Cir. 2008)

      PETITION FOR REVIEW DENIED.




                                            2                                    10-71338